Citation Nr: 0119478	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-03 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating based on right knee surgery.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
August 1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the RO which denied an extension of the veteran's 
temporary total rating based on convalescence for right knee 
surgery.

Throughout the appeal, it appears that the veteran asserted 
that his service-connected right knee disorder prevented him 
from working.  The Board interprets this assertion as a claim 
for a total disability rating based on individual 
unemployability (TDIU rating).  Such claim has not been 
adjudicated for appellate review and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

In December 1997, the veteran had right knee surgery for his 
service-connected right knee disorder; based on the surgery, 
the RO granted him a temporary total convalescent rating from 
December 9, 1997 to April 30, 1998; and the evidence shows he 
was in need of additional convalescence from the right knee 
surgery until November 15, 1998.


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent through November 1998, based on right knee 
surgery, have been met. 38 C.F.R. § 4.30 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1959 to 
August 1960.  His service medical records show that in 
October 1959, he sustained an injury to the right knee while 
playing football.  He was hospitalized for such injury in 
October 1959.  In November 1959, he underwent arthrotomy of 
the right knee.  Surgery revealed that the veteran had a tear 
of the medial meniscus.  Surgery also revealed that the 
veteran had chondromalacia of the right knee.  Following the 
right knee surgery, the veteran continued to have problems 
with the right knee.  He was diagnosed as having arthritis 
and chondromalacia of the right knee.  The veteran was 
discharged from service as a result of his right knee 
disorder.

After service, the veteran filed a claim of service 
connection for a right knee disorder.  In connection with 
this claim, he underwent VA examination in August 1961.  He 
was diagnosed as having residuals of A meniscectomy of the 
right knee with a well-healed scar.  The examiner noted that 
X-ray studies revealed the absence of a patella with several 
loose bodies.  

The RO, in September 1961, granted service connection for 
residuals of a right meniscectomy and assigned a 10 percent 
rating effective from August 1960.

In September and October 1997, the veteran was treated for 
right knee complaints.  Based on these complaints, in 
December 1997, he underwent arthroscopy of the right knee, 
partial lateral meniscectomy and general debridement of the 
knee.  Following the operation, he was returned to the 
recovery room in stable condition.  

A December 1997 report pertaining to discharge orders and 
plan of care shows that the veteran was doing well 
postoperatively.  With respect to the time he was to return 
to work, it was reported that such was not applicable.  The 
Board notes that the record shows that the veteran stopped 
working in June 1997 (months prior to his December 1997 
surgery).  It appears from the record that the veteran was 
discharged the same day of the arthroscopy procedure.  The 
veteran's postanesthetic visit on December 9, 1997 shows that 
the veteran tolerated the procedure without problems.  
Follow-up treatment reports show that the veteran was treated 
several times for right knee complaints in December 1997 and 
in January 1998.  A little less than one week following his 
surgery, the veteran complained of swelling and a fever.  
Physical examination revealed the veteran had minimal edema 
and no drainage.  His sutures were notably intact.  Two weeks 
after surgery, the veteran was referred to the rehabilitation 
clinic.  He was instructed in a home exercise program to 
promote increased strength and range of motion.  It was 
reported that the veteran was able to perform the activities.  
Examination of the right knee revealed some edema.  The 
diagnosis was postoperative knee arthroscopy.  Throughout 
December 1997, the veteran was noted to have a decreased 
range of motion of the right knee.  Towards the end of 
December, he was noted to have 0 to 45 degrees of flexion, 
mild swelling and no instability.  In January 1998, the 
veteran continued to have 0 to 45 degrees of flexion.  He was 
given a knee immoblizer.  Other reports in January 1998 show 
that the veteran's right knee had no gross deformity, edema 
or effusion.  During this time, he was also noted to have 
mild grinding, no instability, mild swelling and quadriceps 
atrophy.  

January 1998 X-ray studies show that the patella was absent 
and apparently surgically removed.  Post-operative changes 
and some soft tissue swelling were seen in the region of the 
patella and the suprapatellar region.  Osteoporosis and focal 
area of cortical erosion in the distal femur were noted.  The 
radiologist stated that osteomyelitis remained a 
consideration.  In January 1998, the veteran's physician 
stated that a bone scan was negative for osteomyelitis and 
was consistent with postoperative changes.

In February 1998, the veteran's right knee had 0 to 90 
degrees of flexion and no instability.  The examiner's plan 
was to have the veteran continue his exercise program.  The 
examiner noted that the veteran would be temporarily totally 
disabled for work from December 9, 1997 to April 30, 1998.

In February 1998, the RO received the veteran's claim for an 
increased rating for a right knee disorder and also his claim 
for a temporary total convalescence rating.  He reported that 
he had right knee surgery in December 1997.  He stated that 
he would have to undergo 3 to 5 months of rehabilitation.

When treated in March 1998, it was reported that the veteran 
walked with a cane. 

The RO, in April 1998 granted a temporary total convalescence 
rating due to right knee surgery from December 9, 1997 to 
April 30, 1998.

When seen in the orthopedic clinic in April 1998, the veteran 
was noted to have 0 to 95 degrees of flexion of the right 
knee.  He had no instability.  His Lachman was negative.  His 
portal areas were well healed.  The examiner reviewed the 
veteran's exercise program with him.  The examiner reported 
that the veteran was temporarily disabled until the next 
clinic visit.  

The veteran underwent VA examination in May 1998.  He 
reported his past history of undergoing knee surgeries.  His 
current complaint consisted of pain of the right knee.  He 
related that his current treatment consisted of exercises in 
order to keep the muscle groups strengthened.  He stated he 
was not currently on any medication.  He related that he had 
flare-ups of his right knee upon prolonged standing and 
sitting.  He reported that his right knee discomfort and 
immobility were constant and that the only alleviating factor 
was rest.  The examiner stated that the veteran presented to 
the examination with a cane, which was reportedly used on a 
regular basis, except around the house.  The veteran reported 
that he last worked full-time in June 1997.  Physical 
examination of the right knee revealed that there was no 
crepitation on passive range of motion.  His range of motion 
was 0 to 95 degrees of flexion.  Examination of the right 
knee joint for stability revealed a negative Lachman sign and 
a negative McMurray's test.  The examiner diagnosed limited 
range of motion on flexion of the right knee, status post 
patellectomy, lateral meniscectomy, and status post 
arthroscopic debridement of the lateral meniscus in December 
1997.  X-ray studies os the right knee showed minimal to mild 
degenerative changes.

In June 1998, the veteran was treated in the orthopedic 
clinic.  At the time, the veteran reported having decreased 
swelling in the right knee.  He stated that it felt like his 
right knee would pop out of joint.  Examination of the right 
knee revealed an active range of motion of 0 to 90 degrees.  
He had no edema, effusion, deformity or discoloration.  The 
assessment was degenerative joint disease of the right knee 
and status postoperative partial meniscectomy.  The plan was 
to continue with his exercises.  He was to follow-up with the 
orthopedic clinic in 10 to 12 weeks.  The examiner stated 
that the veteran's disability should continue until October 
1, 1998.  

In July 1998, the veteran reported having problems walking.  
It was noted that he walked with a cane and that he had right 
knee weakness. 

The RO, in July 1998, granted an increased rating for the 
service-connected right knee disorder to 20 percent, 
effective from May 1, 1998.

In August 1998, the RO received the veteran's claim to extend 
his temporary total convalescence rating from May 1, 1998 to 
October 1, 1998.

The RO, in October 1998, denied the claim for an extension of 
the temporary total rating due to right knee surgery.

An October 1998 orthopedic treatment report shows that the 
veteran complained of progressively worsening right knee pain 
and giving way.  He was noted to walk with a cane.  He had a 
good active range of motion.  He had no laxity.  He was 
nontender to palpitation.  Degenerative joint disease of the 
right knee was diagnosed.  The examiner stated that the 
veteran was to follow-up in the orthopedic clinic in 4 to 6 
weeks.  The examiner stated that the veteran was not to stand 
or walk for long periods of time.  The examiner reported that 
the disability was to continue through November 15, 1998.

In October 1998, the RO continued to deny the claim for an 
extension of a temporary total rating based on right knee 
surgery convalescence.  The veteran submitted a notice of 
disagreement with the RO's October 1998 decision that same 
month.  The veteran claimed that he could not returned to 
work.  He stated that he could not stand or walk for long 
periods of time.

When treated in the orthopedic clinic in November 1998, the 
veteran complained of pain and buckling of the right knee.  
It was reported that the veteran was taking therapy, but that 
he still reported being in significant pain on a consistent 
basis.  Physical examination revealed a negative anterior and 
posterior drawer sign.  However, he had some medial and 
lateral laxity in the right knee joint.  The plan was to have 
the veteran follow-up in the orthopedic clinic in 3 to 4 
months and that he was to continue with a light duty for 4 
months.

In a substantive appeal received in February 1999, the 
veteran reported that he was unable to work.  He stated that 
since the surgery he had to use a cane and that he was 
unstable without the cane.  It was reported that the veteran 
was an electrician by trade and that he was unable to perform 
his job duties due to his service-connected right knee 
disorder.  He stated that his use of a cane would prevent him 
from returning to work, as his job involved climbing ladders, 
standing for long periods of time, stooping and carrying work 
equipment.

Physical examination in March 1999 revealed the right knee 
had no effusion, negative McMurry, and negative Lachman.  

During a March 1999 RO hearing, the veteran testified that he 
was entitled to an extension of a temporary total rating, 
through October 1, 1998, based on surgery for his service-
connected right knee disorder.  The veteran stated that he 
required the use of a cane in order to ambulate.  He stated 
that as a result of his right knee disorder he could no 
longer perform his past position as an electrician.  The 
veteran reported he underwent physical therapy after surgery.  
The veteran stated he was in receipt of Social Security 
Administration (SSA) benefits due to his service connected 
right knee disorder.  He stated that all reports used by SSA 
were VA records.  The veteran's representative stated that 
all records had been submitted and that there were no private 
medical records to be obtained.


II.  Analysis 

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with the during the pendency of 
this appeal.  In this regard, by virtue of the rating 
decisions, statement of the case, and supplemental statement 
of the case, the veteran and his representative were given 
notice of the information and evidence necessary to 
substantiate his claim.  Moreover, the RO has obtained 
relevant records identified by the veteran and has associated 
such records with the claims file.  Specifically, the 
information and evidence that has been associated with claims 
file consist of the veteran's service medical records, 
postservice medical records from 1997 to 1999, a May 1998 VA 
examination, and personal statements made by the veteran and 
his representative in support of his claim.  The Board notes 
that during a March 1999 RO hearing, the veteran, through his 
representative, stated that all records pertaining to the 
veteran's claim had been submitted.  The Board is unaware of 
any additional pertinent evidence, which is available in 
connection with this appeal.  Thus, under the circumstances 
of this case, the VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000), including new 38 U.S.C.A. § 5103A.  

The Board notes that the veteran is in receipt SSA benefits.  
The veteran claims that such benefits were awarded due to his 
service-connected right knee disorder.  The veteran also 
stated that the SSA made its decision based solely on VA 
records.  Given the foregoing, the Board finds that it is 
unnecessary to remand the case back to the RO since all 
pertinent VA records are currently file.

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release. Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight- 
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more. 38 C.F.R. § 4.30 
(a). Under 38 C.F.R. § 4.30 (b), a total rating of one, two, 
or three months beyond the initial three months may be 
extended under any of the three conditions above.  Extensions 
of one or more months up to six months beyond the initial six 
months period may be made upon approval of the Adjudication 
Officer.

The veteran had surgery on his right knee in December 1997.  
The RO assigned a related temporary total convalescent rating 
for the period from December 9, 1997 to May 1, 1997.  The 
veteran maintains that such temporary total rating should be 
extended to October 1, 1998, the date that a VA medical 
practitioner stated his disability was to continue through.

The Board observes that there are no reports showing that the 
veteran had complications from the December 1997 right knee 
surgery.  A December 1997 report pertaining to discharge 
orders and plan of care shows that the veteran was doing well 
postoperatively.  With respect to the time he was to return 
to work, it was reported that such was not applicable.  The 
Board notes that the record shows that the veteran stopped 
working in June 1997 (months prior to his December 1997 
surgery.  It appears from the record that the veteran was 
discharged the same day of the arthroscopy procedure.  The 
veteran's postanesthetic visit on December 9, 1997 shows that 
the veteran tolerated the procedure without problems.  

Follow-up treatment reports show that the veteran was treated 
several times for right knee complaints in December 1997 and 
in January 1998.  A little less than one week following his 
surgery, the veteran complained of swelling and a fever.  
Physical examination revealed the veteran had minimal edema 
and no drainage.  His sutures were notably intact.  
Throughout December 1997, the veteran was noted to have a 
decreased range of motion.  Towards the end of December he 
was noted to have 0 to 45 degrees of flexion, mild swelling 
and no instability.  In January 1998, he continued to have 0 
to 45 degrees of flexion.  He was given a knee immoblizer.  
By February 1998, the veteran's range of motion had improved 
to 0 to 90 degrees of flexion.  The examiner stated that the 
veteran would be disabled for occupational purposed from 
December 9, 1997 to April 30, 1998.  When treated in March 
1998, it was reported that the veteran walked with a cane.  

An April 1998 outpatient treatment report shows that the 
veteran's range of motion had improved to 0 to 95 degrees.  
His portals were well healed and he had no instability.  The 
examiner reported that the veteran was temporarily disabled 
until the next clinic visit.  He was next seen at the VA 
orthopedic clinic in June 1998.  He had decreased swelling.  
His range of motion was 0 to 90 degrees.  At that time, the 
examiner stated that the veteran's disability continued 
through October 1, 1998.  In July 1998, the veteran reported 
having problems walking.  It was noted that he walked with a 
cane and that he had right knee weakness.  In October 1998, 
the veteran was noted to have a good range of active motion, 
no laxity and he was nontender to palpitation.  The examiner 
stated that during the next 6 weeks, the veteran should not 
stand or weight bear for long periods of time.  The examiner 
stated that the veteran's disability was to continue through 
November 15, 1998.  When he was treated in November 1998, the 
veteran reported having pain and buckling of the right knee.  
He had a negative anterior and posterior drawer sign.  
However, he did have some medial and lateral laxity in the 
right knee joint.  The examiner's plan was to have the 
veteran continue exercises and for him to continue light duty 
for 4 months.

The Board observes that treatment records generally indicate 
a slow gradual improvement in the postoperative right knee 
condition during the months following the December 1997 
surgery.  The medical findings show that following the 
surgery and after April 30, 1998 (the last day of the RO's 
assignment of a temporary total rating), the veteran had to 
ambulate with the assistance of a cane.  Moreover, the 
evidence also shows that the veteran was told by medical 
professionals to avoid standing or weight bearing for long 
periods of time through November 15, 1998.  Although medical 
records fail to show that the veteran had severe 
postoperative residuals, such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, or the application of a body cast, beyond April 30, 
1998, the evidence does show that beyond April 1998 it was 
necessary for the veteran to ambulate with the use of a cane 
and that he was prohibited from regular weight bearing until 
November 15, 1998.  In addition, a medical professional 
stated that the veteran's disability would continue through 
November 15, 1998.  When treated in November 1998, the 
veteran was released to light duty.

Given the above, including the fact that regular weight 
bearing was prohibited until November 15, 1998 and a medical 
finding that the veteran's disability continued through 
November 15, 1998, the Board finds that convalescence from 
surgery for the right knee condition was required until 
November 15, 1998.  Moreover, since convalescent ratings, and 
extensions of such ratings, under 38 C.F.R. § 4.30 are 
granted in periods of whole months, it is the judgment of the 
Board that the veteran's convalescent rating is to be 
extended through the month of November 1998.  There is no 
evidence showing that the veteran is entitled to an extension 
of an additional month (bringing him to the maximum 12 month 
limit) for a temporary total rating based on convalescence 
from his service-connected right knee surgery.  In this 
regard, the Board notes that the evidence shows that the 
veteran was released to light duty in November 1998.



ORDER

An extension of a temporary total disability convalescent 
rating, through November 1998, based on right knee surgery, 
is granted.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

